United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4116
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas
Howard Lee Mathis,                       *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted:   August 5, 1999
                              Filed:     August 12, 1999

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Howard Lee Mathis appeals from the final judgment entered in the District
Court1 for the Eastern District of Arkansas after he pleaded guilty to conspiracy to
distribute cocaine base, in violation of 21 U.S.C. § 846. The district court sentenced
appellant to 97 months imprisonment and 4 years supervised release. For reversal, he
argues through counsel that the disparity between penalties for crack cocaine and
powder cocaine violates the Equal Protection Clause because most crack cocaine
offenders are African-American and most powder cocaine offenders are white and that


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
Congress purposefully discriminated in, and lacked a rational basis for, enacting this
sentencing scheme. He raises four additional arguments in a pro se supplemental brief.
For the reasons discussed below, we affirm the judgment of the district court.

       We have consistently rejected appellant’s crack v. powder cocaine disparity
arguments. See United States v. Clary, 34 F.3d 709, 712 (8th Cir. 1994) (collecting
cases), cert. denied, 513 U.S. 1182 (1995). His ineffective-assistance-of-counsel claim
would be more appropriately raised in 28 U.S.C. § 2255 proceedings. See United
States v. Martin, 59 F.3d 767, 771 (8th Cir. 1995). We conclude that the district court
did not clearly err in denying Mathis an additional 1-level acceptance-of-responsibility
decrease, see United States v. Holt, 149 F.3d 760, 762 (8th Cir. 1998) (standard of
review); that the district court did not plainly err in not granting an unrequested
downward departure, see United States v. Montanye, 996 F.2d 190, 192 (8th Cir.
1993) (en banc) (standard of review); and that the district court did not plainly err in
determining that the drug attributable to Mathis was crack cocaine, see id. (standard
of review).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-